 Case 19-09015       Doc 96   Filed 08/25/20 Entered 08/25/20 11:43:37   Desc Main
                                Document     Page 1 of 1



           IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      NORTHERN DISTRICT OF IOWA


 IN RE:                                     Chapter 11
                                            Case No. 18-01297
 VEROBLUE FARMS USA, INC., et al.,
                                            ORDER GRANTING MOTION TO
 DEBTORS.                                   WITHDRAW AS COUNSEL




 VEROBLUE FARMS USA, INC., et al.,
                                            Adversary No. 19-09015
 Plaintiffs,

 vs.

 Cassels Brock & Blackwell LLP

                 Defendants.



          ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

      The matter before the Court is Laura Moon Williams’ Motion to Withdraw as
Counsel. Upon consideration of the Motion and the statements contained therein, the
Court finds that good cause has been shown to grant the Motion to Withdraw as
Counsel.

IT IS THEREFORE ORDERED that the Motion of Laura Moon Williams is granted.

Dated and Entered:

   August 25, 2020



                                  THAD J. COLLINS
                                  CHIEF BANKRUPTCY JUDGE
